FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          06-AUG-2021
                                          09:21 AM
                                          Dkt. 62 OCOR

                       NO. CAAP-XX-XXXXXXX


              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellee,
                                v.
               SAMUEL K. KAEO, Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                        WAILUKU DIVISION
                   (CASE NO. 2DCW-XX-XXXXXXX)


                       ORDER OF CORRECTION

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on June 29, 2021, is hereby corrected as follows:

          At page 7, line 1 from the top, "Gilboney" should be

"Giboney" so the line reads as follows:

               either spoken, written, or printed."
               Id. (quoting Giboney v.

          At page 13, middle of the page, first line after the

second block quote, change "emphasis" to plural, so the line

reads as follows:

               (emphases added).

          At page 17, line 17 from the bottom, delete "quotation

marks and" within the parentheses, so the line reads as follows:
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                   library quietly until the police
                   arrived." Id. (brackets omitted).

           At page 20, footnote 12, second line, the "E" in

"Evils" should be a lowercase "e" so the line reads as follows:
                   §703-302 Choice of evils.   (1) Conduct which the
           actor

           At page 21, line 10 from the top, the "S" in "See"

should be a lowercase "s" so the line reads as follows:

                   302(1); see also HRS § 703-300 (2014)
                   ("'Believes' means

           The clerk of the court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:     Honolulu, Hawai#i, August 6, 2021.

                                           /s/ Lisa M. Ginoza
                                           Chief Judge